Free Writing Prospectus Filed Pursuant to Rule 433 File No. 333-177891 Free Writing Prospectus Preliminary Collateral Information (Approximate Aggregate Cut-off Date Balance of Mortgage Pool) WFRBS Commercial Mortgage Trust 2013-C13 as Issuing Entity RBS Commercial Funding Inc. as Depositor Wells Fargo Bank, National Association The Royal Bank of Scotland Liberty Island Group I LLC NCB, FSB Basis Real Estate Capital II, LLC C-III Commercial Mortgage LLC as Sponsors and Mortgage Loan Sellers Commercial Mortgage Pass-Through Certificates Series 2013-C13 April 8, 2013 RBS Wells Fargo Securities Co-Lead Manager and Co-Bookrunner Co-Lead Manager and Co-Bookrunner Citigroup Co-Manager FREE WRITING PROSPECTUS EXPECTED TO BE DATED JANUARY 10, 2013 STATEMENT REGARDING THIS FREE WRITING PROSPECTUS The depositor has filed a registration statement (including a prospectus) with the Securities and Exchange Commission (‘‘SEC’’) (SEC File No. 333-177891) for the offering to which this communication relates. Before you invest, you should read the prospectus in the registration statement and other documents the depositor has filed with the SEC for more complete information about the depositor, the issuing entity and this offering. You may get these documents for free by visiting EDGAR on the SEC Web site at www.sec.gov. Alternatively, the depositor, any underwriter, or any dealer participating in the offering will arrange to send you the prospectus if you request it by calling toll free 1-866-884-2071 (8 a.m. – 5 p.m. EST) or by emailing rbscmbs@rbs.com. STATEMENT REGARDING CERTAIN ESTIMATES AND OTHER INFORMATION This free writing prospectus contains certain forward-looking statements.If and when included in this free writing prospectus, the words “expects”, “intends”, “anticipates”, “estimates” and analogous expressions and all statements that are not historical facts, including statements about our beliefs or expectations, are intended to identify forward-looking statements.Any forward-looking statements are made subject to risks and uncertainties which could cause actual results to differ materially from those stated.Those risks and uncertainties include, among other things, declines in general economic and business conditions, increased competition, changes in demographics, changes in political and social conditions, regulatory initiatives and changes in customer preferences, many of which are beyond our control and the control of any other person or entity related to this offering.The forward-looking statements made in this free writing prospectus are made as of the date stated on the cover.We have no obligation to update or revise any forward-looking statement. RBS is a trade name for the investment banking business of RBS Securities Inc. (“RBSSI”).Securities, syndicated loan arranging, financial advisory and other investment banking activities are performed by RBSSI and their securities affiliates.Lending, derivatives and other commercial banking activities are performed by The Royal Bank of Scotland plc and their banking affiliates.RBSSI is a member of SIPC, FINRA and the NYSE. Wells Fargo Securities is the trade name for certain capital markets and investment banking services of Wells Fargo & Company and its subsidiaries, including Wells Fargo Securities, LLC, a member of FINRA and SIPC, and Wells Fargo Bank, National Association. IRS CIRCULAR 230 NOTICE THIS FREE WRITING PROSPECTUS IS NOT INTENDED OR WRITTEN TO BE USED, AND CANNOT BE USED, FOR THE PURPOSE OF AVOIDING U.S. FEDERAL, STATE OR LOCAL TAX PENALTIES.THIS FREE WRITING PROSPECTUS IS WRITTEN AND PROVIDED BY THE DEPOSITOR IN CONNECTION WITH THE PROMOTION OR MARKETING BY THE DEPOSITOR AND THE CO-LEAD BOOKRUNNING MANAGERS OF THE TRANSACTION OR MATTERS ADDRESSED HEREIN.INVESTORS SHOULD SEEK ADVICE BASED ON THEIR PARTICULAR CIRCUMSTANCES FROM AN INDEPENDENT TAX ADVISOR. IMPORTANT NOTICE REGARDING THE OFFERED CERTIFICATES This free writing prospectus is not an offer to sell or a solicitation of an offer to buy these securities in any jurisdiction where such offer, solicitation or sale is not permitted. The certificates to be backed in part by the assets described herein, and such assets, are subject to modification, revision and other changes (due to, among other things, the possibility that the mortgage loans that comprise the pool may become delinquent or defaulted, may be removed or replaced and that similar or different mortgage loans may be added to the pool or may not be funded) at any time prior to issuance or availability of a final prospectus.Such certificates are being offered on a “when, as and if issued” basis.Prospective investors should understand that, when considering the purchase of such certificates, a contract of sale will come into being no sooner than the date on which the relevant class of certificates has been priced and the underwriters have confirmed the allocation of certificates to be made to investors; any “indications of interest” expressed by any prospective investor, and any “soft circles” generated by the underwriters, will not create binding contractual obligations for such prospective investors, on the one hand, or the underwriters, the depositor or any of their respective agents or affiliates, on the other hand. As a result of the foregoing, a prospective investor may commit to purchase certificates that have characteristics (including with respect to the underlying assets) that may change, and each prospective investor is advised that all or a portion of the certificates referred to in these materials may be issued with characteristics (including with respect to the underlying assets) that differ from the characteristics described in these materials.The underwriters’ obligation to sell certificates to any prospective investor is conditioned on the certificates that are actually issued and the transaction having the characteristics described in these materials.If the underwriters determine that one or more conditions are not satisfied in any material respect, such prospective investor will be notified, and neither the depositor nor any underwriter will have any obligation to such prospective investor to deliver any portion of the certificates that such prospective investor has committed to purchase, and there will be no liability between the underwriters, the depositor or any of their respective agents or affiliates, on the one hand, and such prospective investor, on the other hand, as a consequence of the non-delivery. The underwriters and/or their affiliates or respective employees may from time to time have a long or short position in any security or contract discussed in these materials. The information contained in this free writing prospectus is preliminary as of the date hereof, supersedes any previous such information delivered to any prospective investor and will be superseded by information delivered to such prospective investor prior to the time of sale.These materials are subject to change, completion, supplement or amendment from time to time. IMPORTANT NOTICE RELATING TO AUTOMATICALLY-GENERATED EMAIL DISCLAIMERS Any legends, disclaimers or other notices that may appear at the bottom of, or attached to, any email communication to which this free writing prospectus is attached relating to (1) these materials not constituting an offer (or a solicitation of an offer), (2) no representation being made that these materials are accurate or complete and may not be updated or (3) these materials possibly being confidential, are not applicable to these materials and should be disregarded.Such legends, disclaimers or other notices have been automatically generated as a result of these materials having been sent via Bloomberg or another system. THE INFORMATION IN THIS STRUCTURAL AND COLLATERAL TERM SHEET IS NOT COMPLETE AND MAY BE AMENDED PRIOR TO THE TIME OF SALE. THIS TERM SHEET IS NOT AN OFFER TO SELL THESE SECURITIES AND IT IS NOT A SOLICITATION OF AN OFFER TO BUY THESE SECURITIES IN ANY JURISDICTION WHERE THE OFFER OR SALE IS NOT PERMITTED. No. 1 – 188 Spear Street and 208 Utah Street Loan Information Property Information Mortgage Loan Seller: Wells Fargo Bank, National Association Single Asset/Portfolio: Portfolio Credit Assessment (Fitch/Moody’s): NR/NR Property Type: Office Original Principal Balance: Specific Property Type: CBD Cut-off Date Principal Balance: Location: San Francisco, CA % of Initial Pool Balance: TBD Size: 291,549 SF Loan Purpose: Refinance Cut-off Date Principal Balance Per Unit/SF: Borrower Names: 188 Spear Street LLC; SC 208 Utah LLC Year Built/Renovated: Various – See Table Sponsor: Shorenstein Company LLC Title Vesting: Fee Mortgage Rate: 3.725% Property Manager: Self-managed Note Date: February 27, 2013 3rd Most Recent Occupancy (As of)(3): NAV Anticipated Repayment Date: NAP 2nd Most Recent Occupancy (As of)(3): NAV Maturity Date: March 1, 2023 Most Recent Occupancy (As of)(3): NAV IO Period: 24 months Current Occupancy (As of)(4): 93.9% (1/1/2013) Loan Term (Original): 120 months Seasoning: 2 months Amortization Term (Original): 360 months Underwriting and Financial Information: Loan Amortization Type: Interest-only, Amortizing Balloon Interest Accrual Method: Actual/360 3rd Most Recent NOI(3): NAV Call Protection: L(26),D(90),O(4) 2nd Most Recent NOI(3): NAV Lockbox Type: Hard/Upfront Cash Management Most Recent NOI(3): NAV Additional Debt: Yes Additional Debt Type: Future Mezzanine U/W Revenues: Escrows and Reserves(1): U/W Expenses: U/W NOI: Type: Initial Monthly Cap (If Any) U/W NCF: Taxes NAP U/W NOI DSCR(5): 1.76x Insurance $0 Springing NAP U/W NCF DSCR(5): 1.61x Replacement Reserves $0 NAP U/W NOI Debt Yield(5): 9.7% TI/LC $0 U/W NCF Debt Yield(5): 8.9% Holdback Reserve $0 NAP As-Is Appraised Value(6): Rent Concession $0 NAP As-Is Appraisal Valuation Date: November 20, 2012 Outstanding TI/LC $0 NAP Cut-off Date LTV Ratio(5)(6): 57.0% New Relic Security Deposit(2) $0 NAP LTV Ratio at Maturity or ARD(6): 47.7% See “Escrows” section. The lender will take assignment of a $5,068,057 letter of credit posted by New Relic. Four floors were added to the 188 Spear Street property in 2012 and the 208 Utah Street property was acquired in August 2012 via a pre-packaged foreclosure; historical occupancy and historical operating statements are not available as the property was going through various renovations. New Relic recently exercised their expansion option on floor nine (18,363 square feet). They took possession of the space on March 15, 2013 and have a free rent period that is scheduled to expire on October 1, 2013. They also have a free rent period on floor 10 (18,363 square feet) that is scheduled to expire on February 1, 2014. One year of rent for floor 10 has been reserved upfront. All calculations are based on the full loan amount of $87,000,000. Net of the $5,000,000 Holdback Reserve, U/W NOI DSCR is 1.87x, U/W NCF DSCR is 1.71x, U/W NOI Debt Yield is 10.3%, U/W NCF Debt Yield is 9.5% and Cut-off Date LTV Ratio is 53.8%. See “Escrows” section for further detail on the Holdback Reserve. The As-Is Appraised Value for the 188 Spear Street property is $126,000,000, assuming that unpaid leasing costs for the tenants Amazon, New Relic and Grange Café have been paid.These leasing costs have either been paid or reserved upfront. The Mortgage Loan.The mortgage loan (the “188 Spear Street and 208 Utah Street Mortgage Loan”) is evidenced by a single promissory note that is secured by a first mortgage encumbering two office buildings located in the central business district of San Francisco, California (the “188 Spear Street and 208 Utah Street Properties”).The 188 Spear Street and 208 Utah Street Mortgage Loan was originated on February 27, 2013 by Wells Fargo Bank, National Association.The 188 Spear Street and 208 Utah Street Mortgage Loan had an original principal balance of $87,000,000, has an outstanding principal balance as of the Cut-off Date of $87,000,000 and accrues interest at an interest rate of 3.725% per annum.The 188 Spear Street and 208 Utah Street Mortgage Loan had an initial term of 120 months, has a remaining term of 118 months as of the Cut-off Date and requires interest-only payments for the first 24 months following origination and thereafter requires payments of principal and interest based on a 30-year amortization schedule through the term of the 188 Spear Street and 208 Utah Street Mortgage Loan. The 188 Spear Street and 208 Utah Street Mortgage Loan matures on March 1, 2023. THE INFORMATION IN THIS STRUCTURAL AND COLLATERAL TERM SHEET IS NOT COMPLETE AND MAY BE AMENDED PRIOR TO THE TIME OF SALE. THIS TERM SHEET IS NOT AN OFFER TO SELL THESE SECURITIES AND IT IS NOT A SOLICITATION OF AN OFFER TO BUY THESE SECURITIES IN ANY JURISDICTION WHERE THE OFFER OR SALE IS NOT PERMITTED. Following the lockout period, the borrower has the right to defease the 188 Spear Street and 208 Utah Street Mortgage Loan either in whole or in part, on any due date before the scheduled maturity date. In addition, the 188 Spear Street and 208 Utah Street Mortgage Loan is prepayable without penalty on or after December 1, 2022. Sources and Uses Sources Uses Original loan amount $ % Loan payoff (188 Spear Street)(1) $ % Purchase price (208 Utah Street)(1) Reserves Closing costs Return of equity Total Sources $ % Total Uses $ % The borrower acquired the 188 Spear Street property in November 2009 via a pre-packaged foreclosure of a mezzanine note and acquired the 208 Utah Street property in August 2012. The 188 Spear Street and 208 Utah Street Mortgage Loan proceeds refinanced existing debt on the 188 Spear Street property and recapitalized the borrower’s cash purchase of the 208 Utah Street property. The Properties. The 188 Spear Street and 208 Utah Street Mortgage Loan is secured by the fee interest in two office buildings totaling 291,549 square feet located in the central business district of San Francisco, California. The 188 Spear Street property is a 12-story, class A office building containing approximately 199,300 square feet of office space and 15,668 rentable square feet of retail space. Built in 1973, the 188 Spear Street property, which is located at the intersection of Spear Street and Howard Street and serves as the headquarters for New Relic, underwent an extensive renovation in 2011 and 2012, which included the addition of four floors, construction of a new entrance and lobby, as well as replacement of the windows, electrical system and HVAC system. The renovation was completed at a cost of approximately $39.4 million (inclusive of soft costs of $8.6 million) and as a result, the 188 Spear Street property meets LEED Gold certification standards. In addition, the borrower spent approximately $12.6 million on tenant improvements and leasing costs since acquisition. The 208 Utah Street property is a four-story, class B office building containing approximately 76,581 square feet. Built in 1911, the 208 Utah Street property, which is located along 15th Street between Utah Street and Potrero Avenue, underwent renovations in 2011 which included seismic upgrades and additional common area improvements. As of January 1, 2013, the 188 Spear Street and 208 Utah Street Properties were 93.9% occupied by 18 tenants. The following table presents certain information relating to the 188 Spear Street and 208 Utah Street Properties: Property Name Allocated Cut-off Date Principal Balance % of Portfolio Cut-off Date Principal Balance Current Occupancy Year Built/ Renovated Net Rentable Area (SF) Appraised Value 188 Spear Street $ % %(1) 1973/2012 $ 208 Utah Street $ % % 1911/2011 $ Total/Weighted Average $ % % $ New Relic recently exercised their expansion option on floor nine (18,363 square feet). They took possession of the space on March 15, 2013 but are not in occupancy and have a free rent period that is scheduled to expire on October 1, 2013. They also have a free rent period on floor 10 (18,363 square feet) that is scheduled to expire on February 1, 2014. The appraised value for the 188 Spear Street property is $126,000,000, assuming that unpaid leasing costs for the tenants Amazon, New Relic and Grange Café have been paid.These leasing costs have either been paid or reserved upfront. THE INFORMATION IN THIS STRUCTURAL AND COLLATERAL TERM SHEET IS NOT COMPLETE AND MAY BE AMENDED PRIOR TO THE TIME OF SALE. THIS TERM SHEET IS NOT AN OFFER TO SELL THESE SECURITIES AND IT IS NOT A SOLICITATION OF AN OFFER TO BUY THESE SECURITIES IN ANY JURISDICTION WHERE THE OFFER OR SALE IS NOT PERMITTED. The following table presents certain information relating to the tenant at the 188 Spear Street and 208 Utah Street Properties: Major Tenants Tenant Name Credit Rating
